Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 1 of 20




                Exhibit 5
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 2 of 20

                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2000


      SECTOR         October November December January         February   March     April        May        June        July        August    September Yearly Total

Livermore                 716      523        514       527         525      588       496          529        449         395          517          426       6,205
Miami                     401      342        493       375         562      614       461          613        483         639          543          711       6,237
New Orleans               559      626        333       596         684     1,000      581          507        375         262          392          563       6,478
Ramey                     221      102        115       142          28       71            63      202        124             99       284          280       1,731
Blaine                    246      184        177       228         204      226       200          311        229         196          197          183       2,581
Buffalo                   168      106         61        80          65      117       117          110        109         185          219          233       1,570
Detroit                   213      145        191       190         183      227       169          146        138         165          130          160       2,057
Grand Forks                68       30         20        33          33       71            44         57          57          36        48           65         562
Havre                      73       82         80       122          78      100       190          246        129         120          178          170       1,568
Houlton                    51       37         32        25          42       25            30         30          25          45       105           42         489
Spokane                   112      103         65        92         100       95            80      102        118         156          154          147       1,324
Swanton                   153      111        125        97          87      108       132          118        140         370          374          142       1,957
Big Bend
(formerly Marfa)          891     1,111      1,192     1,093      1,675     1,597     1,272        1,154       885         921          998          900      13,689
Del Rio                 8,161     6,812      5,118    20,354     24,706    24,416    18,145       13,443      7,820       9,373      10,132        8,698     157,178
El Centro              13,761    11,035      8,882    21,924     31,072    33,301    26,534       27,460     20,071      15,820      15,018       13,248     238,126
El Paso                 6,386     5,203      4,651    14,914     15,049    16,018    12,883       10,645      7,637       7,533       8,106        6,671     115,696
Laredo                  6,962     6,058      4,477    13,794     14,745    15,549    11,174        9,707      6,436       6,760       6,971        6,340     108,973
Rio Grande Valley
(formerly McAllen)      8,416     7,371      5,808    15,443     16,814    17,995    15,005       12,390      7,764       9,842       9,073        7,322     133,243
San Diego               9,046     7,620      5,978    15,363     20,204    18,279    16,751       16,615     13,186      10,630       9,356        8,653     151,681
Tucson                 32,384    25,767     30,182    70,632     73,506    76,245    65,213       62,555     44,341      46,849      47,905       40,767     616,346
Yuma                    5,403     5,219      4,964    12,462     13,557    16,663    13,073       12,327      6,953       6,228       6,753        5,145     108,747

Coastal Border          1,897     1,593      1,455     1,640      1,799     2,273     1,601        1,851      1,431       1,395       1,736        1,980      20,651
Northern Border         1,084      798        751       867         792      969       962         1,120       945        1,273       1,405        1,142      12,108
Southwest Border       91,410    76,196     71,252   185,979    211,328   220,063   180,050      166,296    115,093     113,956     114,312       97,744   1,643,679
Monthly Total          94,391    78,587     73,458   188,486    213,919   223,305   182,613      169,267    117,469     116,624     117,453      100,866   1,676,438
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 3 of 20
                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2001


      SECTOR         October November December January         February   March     April        May        June        July     August    September Yearly Total

Livermore                 532      449        360       403         407      463       443          482        463         436       406          367       5,211
Miami                     338      590        481       483         452      392       399          503        607         735       532          450       5,962
New Orleans               315      306        396       358         634      446       740          377        346         402       354          359       5,033
Ramey                     399      285        187       418          79       73            19      117            94      107       101           73       1,952
Blaine                    179      168        151       141         159      175       145          194        231         192       186          168       2,089
Buffalo                   203       85         74        87          81      116            89      137        134         165       156          107       1,434
Detroit                   132      139        107       195         182      167       157          156        177         195       349          150       2,106
Grand Forks                48       23         45        44          66       73            96         85      112         100       144           85         921
Havre                     108       67         58        77         136      108       104             97          93      169       175          113       1,305
Houlton                    40       37         30        54          27       30            24         31          33      153       182           44        685
Spokane                   158      114        126        99         100      131            87         95      117         132       109           67       1,335
Swanton                   126      120         75       101          73       95       109          139        168         543       715          199       2,463
Big Bend
(formerly Marfa)          844      874        776       846       1,046     1,427     1,249        1,123     1,058       1,107       906          831      12,087
Del Rio                 7,648     5,344      3,756    11,218     16,447    16,833    11,444        9,005     7,048       6,069     6,038        4,025     104,875
El Centro              13,712     9,979      8,299    18,672     21,412    21,815    20,699       17,203    11,385      11,175    10,965        7,536     172,852
El Paso                 6,095     5,401      4,683    10,862     12,369    15,311    12,738       11,343     8,035       8,607     9,945        7,468     112,857
Laredo                  5,154     3,652      2,762     8,228     10,656    12,604     9,928        9,216     6,586       6,475     7,338        4,469      87,068
Rio Grande Valley
(formerly McAllen)      6,634     5,975      4,280    10,102     12,298    12,890    11,366       11,204     8,152       9,191     9,426        6,326     107,844
San Diego               8,002     5,556      5,270    11,558     12,085    13,510    12,597       11,270     8,467       7,580     8,297        5,883     110,075
Tucson                 30,009    25,889     20,907    43,972     54,913    64,779    52,949       44,573    33,602      29,550    28,028       20,504     449,675
Yuma                    4,534     5,039      4,348     9,632     11,003    11,411     9,843        7,990     4,798       3,848     3,705        2,234      78,385

Coastal Border          1,584     1,630      1,424     1,662      1,572     1,374     1,601        1,479     1,510       1,680     1,393        1,249      18,158
Northern Border           994      753        666       798         824      895       811          934      1,065       1,649     2,016          933      12,338
Southwest Border       82,632    67,709     55,081   125,090    152,229   170,580   142,813      122,927    89,131      83,602    84,648       59,276   1,235,718
Monthly Total          85,210    70,092     57,171   127,550    154,625   172,849   145,225      125,340    91,706      86,931    88,057       61,458   1,266,214
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 4 of 20

                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2002


      SECTOR         October November December January        February   March     April        May        June        July        August    September Yearly Total

Livermore                 437      439        373      362         247      314       359         340         360         358          457          325       4,371
Miami                     391      352        251      445         415      494       422         475         440         532          564          362       5,143
New Orleans               352      220        299      357         373      459       492         307         460         427          424          495       4,665
Ramey                       3       47         11       37          36       98            32         94          29          90       222          136         835
Blaine                    127      152        172      106         147      132       156         175         124         148          157          136       1,732
Buffalo                    50       73         36       74         101      112       155         121             85          64       142           89       1,102
Detroit                   135      106         98       99         135      107       137         132         106         173          133          150       1,511
Grand Forks                85       80         87       93          87      113       131         159         153         138          108          135       1,369
Havre                     114      119         92       89         107      144       123         138         113         139          163          122       1,463
Houlton                    27       31         24       43          40       35            31         36          28          42        59           36         432
Spokane                    62       53         60       98          91      100            90     104             99      135          121          129       1,142
Swanton                    82       73         76       71          58      104       100         125         210         293          387          157       1,736
Big Bend
(formerly Marfa)          913      810        876      826       1,040     1,184     1,312       1,163        702         748          940          878      11,392
Del Rio                 2,938     2,367      2,104    8,384     10,087    12,068     8,540       5,404      3,787       3,301        4,297        3,708      66,985
El Centro               4,069     3,318      3,720    9,670     11,118    15,673    14,274      11,415      8,870       7,897        9,557        8,692     108,273
El Paso                 4,441     3,483      3,784    8,185      9,393    11,309    11,783       9,972      6,931       8,044        9,018        7,811      94,154
Laredo                  3,431     2,949      2,608    7,711     10,628    12,270    10,709       7,861      6,545       5,830        6,376        5,177      82,095
Rio Grande Valley
(formerly McAllen)      4,784     3,744      3,843    8,035      8,438    10,153    10,310       9,473      8,109       7,523        8,762        6,753      89,927
San Diego               4,530     3,178      3,183    7,716      9,172    12,832    11,712      11,222      9,251       9,340       10,115        8,430     100,681
Tucson                 11,124    10,523      9,208   25,182     32,264    46,094    47,712      36,333     30,898      30,212       30,078       24,020     333,648
Yuma                    1,582     2,134      2,175    4,084      3,584     5,409     5,569       4,581      3,562       3,766        3,414        2,794      42,654

Coastal Border          1,183     1,058       934     1,201      1,071     1,365     1,305       1,216      1,289       1,407        1,667        1,318      15,014
Northern Border           682      687        645      673         766      847       923         990         918       1,132        1,270          954      10,487
Southwest Border       37,812    32,506     31,501   79,793     95,724   126,992   121,921      97,424     78,655      76,661       82,557       68,263     929,809
Monthly Total          39,677    34,251     33,080   81,667     97,561   129,204   124,149      99,630     80,862      79,200       85,494       70,535     955,310
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 5 of 20

                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2003


      SECTOR         October November December January        February   March     April        May        June        July        August    September Yearly Total

Livermore                 371      292        288      309         253      315       336         330         267         247          211          346       3,565
Miami                     686      398        287      493         542      461       623         434         408         491          481          627       5,931
New Orleans               462      430        349      535         506      504       576         516         399         378          252          244       5,151
Ramey                     198      316        121      201          32       36            46     231             81          21       172          233       1,688
Blaine                    107      107         89       92         116      125            93     121             69      152          140          169       1,380
Buffalo                   112       79         55       35          30       34            26         22          33          28        30           80        564
Detroit                   151      195        153      178         188      170       220         195         196         235          232          232       2,345
Grand Forks               102       81         88       78         110      119       113             90          99      123          131           89       1,223
Havre                     151      105         86       92          98       97       156         135         132         128          110          116       1,406
Houlton                    53       22         12       19          17       16            19         30          21          38        29           16        292
Spokane                   126       88         72       79          69       54            42         60          68      137           87          110        992
Swanton                   107       80         80      101         113      121       101         156         337         352          235          172       1,955
Big Bend
(formerly Marfa)          754      722        872      862         974     1,097      860        1,099        678         773          867          761      10,319
Del Rio                 3,037     1,942      2,083    6,546      7,127     6,579     5,020       4,973      2,857       2,993        3,700        3,288      50,145
El Centro               8,399     6,107      4,572   12,369     13,293    11,632     6,116       6,528      5,791       6,128        6,076        5,088      92,099
El Paso                 6,545     5,303      4,008    9,255     10,000     8,883     7,359       8,120      6,998       7,618        7,538        7,189      88,816
Laredo                  4,644     4,157      3,991    7,444      7,603     7,803     5,990       6,683      5,165       5,570        6,371        5,100      70,521
Rio Grande Valley
(formerly McAllen)      6,024     4,218      3,814    7,630      7,905     7,498     6,560       7,095      6,153       7,042        7,737        6,073      77,749
San Diego               7,339     5,379      4,280   10,177     10,958    11,158     9,082      10,680      9,271      10,207       11,217       11,767     111,515
Tucson                 21,352    17,206     11,481   26,826     33,854    37,055   29,099       37,847     32,532      34,201       36,639       29,171     347,263
Yuma                    3,698     2,697      2,723    5,816      5,155     6,694     5,273       5,665      6,085       4,752        4,341        3,739      56,638

Coastal Border          1,717     1,436      1,045    1,538      1,333     1,316     1,581       1,511      1,155       1,137        1,116        1,450      16,335
Northern Border           909      757        635      674         741      736       770         809         955       1,193          994          984      10,157
Southwest Border       61,792    47,731     37,824   86,925     96,869    98,399   75,359       88,690     75,530      79,284       84,486       72,176     905,065
Monthly Total          64,418    49,924     39,504   89,137     98,943   100,451   77,710       91,010     77,640      81,614       86,596       74,610     931,557
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 6 of 20

                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2004


      SECTOR         October November December January        February   March     April        May        June        July        August       September Yearly Total

Livermore                 296      225        220      172         184      183       185          214        171              0            0            0       1,850
Miami                     437      321        367      522         418      346       371          252        415         344          494             315       4,602
New Orleans               284      244        184      293         226      376       282          286        296             98       158             162       2,889
Ramey                     213      247        332      166         188       31       178             87          99          74       165              33       1,813
Blaine                    135      100        101       76         118      145       132          136        106             85       117             103       1,354
Buffalo                    25       17         30       28          28       84            60         84          85          86        95              49        671
Detroit                   154      157        111      114         108      202       149          173        148         184          212             200       1,912
Grand Forks                92       89         85      105          70      106            84      134        136         122          105              97       1,225
Havre                      81       48         90       84          62       84            69         92          83      108          106              79        986
Houlton                    27       19         17       38          17       15            17         22          17          32        24              18        263
Spokane                    83       79         51       69         103      101            52         58          84          54        49              64        847
Swanton                   177       82        107      224         182      195       141          179        270         526          374             244       2,701
Big Bend
(formerly Marfa)          707      710        824      696         907     1,104      993          923        885       1,068          930             783      10,530
Del Rio                 2,913     2,372      2,307    5,044      6,561     7,983     4,960        5,177     3,709       4,242         4,573          3,953      53,794
El Centro               5,438     3,799      2,802    7,826      8,417    10,761     8,327        7,616     5,611       4,581         5,086          4,203      74,467
El Paso                 6,451     5,244      4,030    8,768     10,584    13,483    12,632       10,343     8,432       8,654         8,321          7,457     104,399
Laredo                  4,479     4,670      3,571    6,540      8,057     9,686     7,069        7,421     6,149       5,376         6,570          5,118      74,706
Rio Grande Valley
(formerly McAllen)      5,414     5,053      4,636    8,102      8,732    10,149     9,618        8,916     7,423       8,826         8,542          7,536      92,947
San Diego              10,426     7,996      5,849   13,405     13,252    17,532    15,962       14,976    11,548       9,530         9,716          8,416     138,608
Tucson                 26,530    24,890     17,349   34,913     45,312    72,095    64,563       53,132    42,013      39,114        38,740         33,120     491,771
Yuma                    3,033     3,160      2,246    7,227      8,847    12,188    11,344       10,222     8,820      10,774        10,768          9,431      98,060

Coastal Border          1,230     1,037      1,103    1,153      1,016      936      1,016         839        981         516          817             510      11,154
Northern Border           774      591        592      738         688      932       704          878        929       1,197         1,082            854       9,959
Southwest Border       65,391    57,894     43,614   92,521    110,669   154,981   135,468      118,726    94,590      92,165        93,246         80,017   1,139,282
Monthly Total          67,395    59,522     45,309   94,412    112,373   156,849   137,188      120,443    96,500      93,878        95,145         81,381   1,160,395
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 7 of 20

                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2005


      SECTOR         October November December January        February   March       April        May        June        July        August       September Yearly Total

Livermore                  51       26          6        3           0           7           5          3           7           1             0            5         114
Miami                     541      460        489      641         487      574         536          717        676         648          586             890       7,245
New Orleans               140      129        135      155          73      100              96      170            69          83       186              22       1,358
Ramey                     188      112        205       33         106       63         163             67      103         101          156             322       1,619
Blaine                     89       92         75       69          93       96              68         88          93          85        72              81       1,001
Buffalo                    26       27         21       28          29       37              40         53          19          34        45              41         400
Detroit                   200      176        133      164         205      193         132          113        122         107          132             116       1,793
Grand Forks               109       72         73       98          90       61              35         24          41          28        56              67         754
Havre                      83      106         57       73          70       85         105             89          88          70        74              48         948
Houlton                    17       47         31       27          26           6           19         10          11          18            8           13         233
Spokane                    26       26         30       26           7       22              33         30          41          18        14               6         279
Swanton                   193      186        141       95         105      152         105          123        241         274          214             106       1,935
Big Bend
(formerly Marfa)          844      713        722      802       1,113     1,364       1,276         866        620         761          777             678      10,536
Del Rio                 3,856     2,795      2,768    6,120      7,248     7,935       7,584        6,270     4,947       5,873        6,498           6,612      68,506
El Centro               3,723     2,798      1,772    4,963      5,926     6,632       6,010        5,352     3,829       3,712        5,047           5,958      55,722
El Paso                 7,472     5,801      4,464    9,898     13,033    13,249      15,274       11,041     8,445      11,568       12,099          10,335     122,679
Laredo                  4,691     3,997      3,367    6,331      7,530     8,112       9,043        7,569     5,699       6,623        6,635           5,749      75,346
Rio Grande Valley
(formerly McAllen)      7,813     7,512      7,214    9,136     10,147    13,176      14,635       14,796    13,109      12,208       12,713          11,727     134,186
San Diego               6,702     5,428      4,632    9,390     10,864    12,750      16,534       15,114    10,921      10,010       11,798          12,761     126,904
Tucson                 31,940    27,673     17,631   35,873     45,875    64,096      52,644       40,764    31,694      32,390       29,178          29,321     439,079
Yuma                    8,872     8,418      5,836   10,507     12,039    15,734      17,062       14,051    11,522      11,809       11,988          10,600     138,438

Coastal Border            920      727        835      832         666      744         800          957        855         833          928           1,239      10,336
Northern Border           743      732        561      580         625      652         537          530        656         634          615             478       7,343
Southwest Border       75,913    65,135     48,406   93,020    113,775   143,048     140,062      115,823    90,786      94,954       96,733          93,741   1,171,396
Monthly Total          77,576    66,594     49,802   94,432    115,066   144,444     141,399      117,310    92,297      96,421       98,276          95,458   1,189,075
                     United States Border Patrol
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 8 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2006


      SECTOR         October November December January          February   March     April        May        June        July        August    September Yearly Total

Livermore*                N/A      N/A         N/A       N/A         N/A      N/A       N/A          N/A        N/A         N/A          N/A          N/A        N/A
Miami                     438      543         693       506         452      450       592          725        523         358          295          457       6,032
New Orleans                48      176         214       372         300      230       136          402        238         289          325          323       3,053
Ramey                     184      119         174        60         208      136       127          149        112             46        85           36       1,436
Blaine                     71      103          49        54          54       50            83         85          64          66        64           68        811
Buffalo                   120      107          71        85          96      101       111          178        154         174          148          172       1,517
Detroit                   120      134         130       138          92      149            83      108            78          76        97           76       1,281
Grand Forks                59        48         41        56          36       18            66         49          26          31        48           40        518
Havre                      26        58         28        40          62       32            43         63          56          47        52           61        568
Houlton                    17        21         15        28          10       12            11          5          22          12        16            6        175
Spokane                     8        23          8        10           3       12            26          6          19           6        19           45        185
Swanton                   107        98         89        96          75       87            83      121        155         352          201           80       1,544
Big Bend
(formerly Marfa)          655      590         563       739         908      910       746          711        478         392          403          425       7,520
Del Rio                  4,840    4,016       2,910     4,839      5,854     5,636     4,555        2,633     2,106       1,947        1,683        1,617      42,636
El Centro                5,072    3,831       2,998     5,797      6,399     9,048     6,847        6,187     4,112       3,240        3,705        4,229      61,465
El Paso                 11,027    8,191       5,668    11,941     14,457    18,668    15,238       12,239     7,664       6,970        5,027        5,166     122,256
Laredo                   5,014    4,323       3,544     7,415      9,554    10,179     8,530        6,866     4,815       4,667        5,525        4,408      74,840
Rio Grande Valley
(formerly McAllen)      10,060    9,111       7,128     9,533     10,444    13,080    11,264       11,649     7,516       7,109        7,020        6,614     110,528
San Diego               10,145    7,730       6,531    13,959     17,160    18,361    14,736       13,888    10,597       8,683       10,009       10,305     142,104
Tucson                  27,316   24,270      16,447    33,229     43,153    63,583    51,588       40,190    25,049      21,187       23,256       22,806     392,074
Yuma                     9,428    8,913       6,884    13,743     17,117    21,231    13,034       11,087     6,029       5,446        3,123        2,514     118,549

Coastal Border            670      838        1,081      938         960      816       855         1,276       873         693          705          816      10,521
Northern Border           528      592         431       507         428      461       506          615        574         764          645          548       6,599
Southwest Border        83,557   70,975      52,673   101,195    125,046   160,696   126,538      105,450    68,366      59,641       59,751       58,084   1,071,972
Monthly Total           84,755   72,405      54,185   102,640    126,434   161,973   127,899      107,341    69,813      61,098       61,101       59,448   1,089,092

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                          Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 9 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2007


      SECTOR         October November December January         February   March       April        May        June        July        August       September Yearly Total

Livermore*                N/A      N/A         N/A      N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A         N/A
Miami                     669      429         405      751         531      475         477         573         905         648          651             606       7,120
New Orleans               379      379         222      327         398      492         336         336         340         354          155             300       4,018
Ramey                      41        61        117       39          71       37              51         48          32          13        28              10         548
Blaine                     61        36         62       61          59       87              50         67          82          67        60              57         749
Buffalo                   141      155         104      123         125      170         167         178         219         223          233             353       2,191
Detroit                   106        99         83       77          56       83              85         76          51          52        66              68         902
Grand Forks                56        32         45       25          40       48              49         33          35          40        54              40         497
Havre                      68        56         53       41          60       40              27         27          31          17        31              35         486
Houlton                     7         7          4        6          12           2            3          6           5          22            6           15          95
Spokane                    30        18         23       30          22       37              24         29          42          47        27              12         341
Swanton                    73        78         80       75          68       75              91     105             74      101          183             116       1,119
Big Bend
(formerly Marfa)          368      442         383      556         532      677         602         407         362         439          403             365       5,536
Del Rio                  1,618    1,701       1,051    2,044      2,421     3,314       2,699       1,858      1,579       1,862        1,440           1,333      22,920
El Centro                4,379    3,667       3,037    4,983      5,187     7,198       6,983       5,747      3,842       3,835        3,789           3,236      55,883
El Paso                  6,183    5,098       4,189    6,570      7,482    10,537       8,957       6,741      5,632       5,109        4,969           3,997      75,464
Laredo                   4,286    3,810       2,890    4,678      5,855     7,673       6,428       4,928      4,595       4,338        3,858           3,375      56,714
Rio Grande Valley
(formerly McAllen)       5,772    4,549       3,649    5,798      6,172     8,431       7,645       7,736      5,791       6,225        6,331           5,331      73,430
San Diego                9,494    7,764       6,591   12,489     12,997    18,044      17,999      16,136     13,283      12,941       13,312          11,410     152,460
Tucson                  25,135   21,323      16,136   29,459     34,148    52,692      49,044      41,789     34,103      30,373       24,388          19,649     378,239
Yuma                     3,478    3,240       2,601    5,357      4,474     5,571       4,108       3,162      2,151       1,660        1,305             885      37,992

Coastal Border           1,089     869         744     1,117      1,000     1,004        864         957       1,277       1,015          834             916      11,686
Northern Border           542      481         454      438         442      542         496         521         539         569          660             696       6,380
Southwest Border        60,713   51,594      40,527   71,934     79,268   114,137     104,465      88,504     71,338      66,782       59,795          49,581     858,638
Monthly Total           62,344   52,944      41,725   73,489     80,710   115,683     105,825      89,982     73,154      68,366       61,289          51,193     876,704

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                     Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 10 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2008


      SECTOR         October November December January         February   March       April        May        June        July        August    September Yearly Total

Livermore*                N/A      N/A         N/A      N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A          N/A        N/A
Miami                     553      496         685      456         539      699         634         433         519         277          335          394       6,020
New Orleans               382      429         329      650         305      365         462         318         439         296          251           77       4,303
Ramey                      90       40          20       52          12       55              48         33          53          28        50           91        572
Blaine                     52       75          40       91          69      108         101             67          75          88        82          106        954
Buffalo                   382      290         295      228         260      304         233         222         260         259          291          315       3,339
Detroit                   100       63          68       79          71       95              64     113             83          73        84           68        961
Grand Forks                67       91          41       24          38       22              41         30          52          41        38           56        541
Havre                      63      121          13       33          19           3           23         28          33          21        38           32        427
Houlton                    15        5           2       17           2           0           5          3           1           7         14           10         81
Spokane                    30       40          17       18          27       15              20         10          34          38        34           57        340
Swanton                   106      126          64       74          85       87              72         92      148         195          159           74       1,282
Big Bend
(formerly Marfa)          386      388         451      350         612      613         527         586         369         416          415          278       5,391
Del Rio                  1,679    1,059        945     1,961      2,462     2,667       2,286       1,745      1,708       1,482        1,618        1,149      20,761
El Centro                3,230    2,412       2,000    3,839      4,095     4,604       5,090       3,860      3,161       2,726        2,995        2,949      40,961
El Paso                  3,605    2,648       2,015    3,470      3,944     3,129       2,808       2,035      1,811       1,634        1,615        1,598      30,312
Laredo                   3,825    2,658       1,969    3,907      5,001     5,355       4,904       3,733      3,432       3,066        3,310        2,498      43,658
Rio Grande Valley
(formerly McAllen)       5,989    4,695       3,974    5,216      6,880     8,543       9,417       7,967      6,308       5,562        6,103        4,819      75,473
San Diego                9,801    9,163       7,773   12,877     15,091    18,869     20,569       16,015     12,395      13,127       13,734       12,976     162,390
Tucson                  21,730   18,231      11,721   26,347     34,309    45,239     45,442       32,845     24,289      21,093       18,406       18,044     317,696
Yuma                     1,094     955         954     1,061      1,089      751         523         447         381         366          345          397       8,363

Coastal Border           1,025     965        1,034    1,158        856     1,119       1,144        784       1,011         601          636          562      10,895
Northern Border           815      811         540      564         571      634         559         565         686         722          740          718       7,925
Southwest Border        51,339   42,209      31,802   59,028     73,483    89,770     91,566       69,233     53,854      49,472       48,541       44,708     705,005
Monthly Total           53,179   43,985      33,376   60,750     74,910    91,523     93,269       70,582     55,551      50,795       49,917       45,988     723,825

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 11 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2009


      SECTOR          October November December January        February   March       April        May        June        July        August       September Yearly Total

Livermore*                 N/A      N/A        N/A      N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A        N/A
Miami                      342      302        317      401         383      382         407         314         343         413          358             463       4,425
New Orleans                386      267        309      259         282      429         317         257         264         253          271             233       3,527
Ramey                      114       34         27       27          21       42              26         11          50           5        58               3        418
Blaine                     103       93         68       96          68       85              61         65          39          49        67              49        843
Buffalo                    254      210        201      176         194      220         225         263         250         198          240             241       2,672
Detroit                    120       62         63       78         118       99              97         91          80      117          122             110       1,157
Grand Forks                 52       53         37       29          26       29              22         41          35          50        49              49        472
Havre                       31       21         11       29          30       23              30         21          31          22        18              16        283
Houlton                      1        8         13        3           0           4            4          4           2           8            4            8         59
Spokane                     32       44         22       20          18       14              15         16          17          19        38              22        277
Swanton                     65       80        106       36          77       71              74     111             99      125          104              95       1,043
Big Bend
(formerly Marfa)           539      459        472      533         689      590         458         511         569         484          575             481       6,360
Del Rio                  1,321    1,064        872     1,604      1,908     2,231       1,619       1,426      1,304       1,383        1,321           1,029      17,082
El Centro                2,619    2,176       1,691    2,969      2,904     4,141       3,314       2,955      2,811       2,449        2,767           2,725      33,521
El Paso                  1,469    1,153        866     1,344      1,435     1,508       1,344       1,238      1,208       1,160        1,181           1,093      14,999
Laredo                   2,709    2,465       1,932    3,970      3,718     4,538       4,168       3,722      3,283       3,512        3,671           2,881      40,569
Rio Grande Valley
(formerly McAllen)       5,092    4,259       3,341    4,575      5,207     5,479       6,107       5,293      5,094       5,509        6,025           5,008      60,989
San Diego               10,036    7,954       6,552   10,246     11,678    16,472     12,618       11,000     10,278       8,655        6,743           6,489     118,721
Tucson                  18,814   12,844       9,862   18,649     20,941    31,432     28,072       24,083     20,842      20,146       20,810          15,178     241,673
Yuma                       339      406        359      612         731      951         793         656         655         545          429             475       6,951

Coastal Border             842      603        653      687         686      853         750         582         657         671          687             699       8,370
Northern Border            658      571        521      467         531      545         528         612         553         588          642             590       6,806
Southwest Border        42,938   32,780      25,947   44,502     49,211    67,342     58,493       50,884     46,044      43,843       43,522          35,359     540,865
Monthly Total           44,438   33,954      27,121   45,656     50,428    68,740     59,771       52,078     47,254      45,102       44,851          36,648     556,041

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 12 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2010


      SECTOR         October November December January         February   March     April        May        June        July        August       September Yearly Total

Livermore*                N/A      N/A         N/A      N/A         N/A      N/A       N/A         N/A         N/A         N/A          N/A             N/A         N/A
Miami                     463      478         416      265         335      326       370         427         442         367          427             335       4,651
New Orleans               247      179         173      303         303      394       404         218         223         204          244             279       3,171
Ramey                      41        20         10        8          23       32            40         44          25           4        94              57         398
Blaine                     50        69         52       59          57       58            54         44          53          65        70              42         673
Buffalo                   241      214         207      168         216      252       207         231         189         135          180             182       2,422
Detroit                   168      154         157      129         126      122       110             98      128         113          165             199       1,669
Grand Forks                55        47         36       26          37       45            39         80          23          34        74              47         543
Havre                      31        23         17       11          18       54            30         32          20          12        20              22         290
Houlton                     3         2          0        0           0       12             5         10           6          12            6            0          56
Spokane                    35        21         14       19          15       27            25         34          33          42        51              40         356
Swanton                    71      101          68       58         128      132            97     136         124         233          197              77       1,422
Big Bend
(formerly Marfa)          530      421         373      433         484      660       575         493         415         280          295             329       5,288
Del Rio                  1,119     897         697     1,234      1,245     1,874     1,791       1,718      1,326         767        1,095             931      14,694
El Centro                2,589    2,412       2,196    2,688      2,836     4,408     3,419       3,126      2,440       2,331        2,075           2,042      32,562
El Paso                  1,007     894         725     1,124      1,140     1,528     1,359       1,380      1,005         725          732             632      12,251
Laredo                   2,613    2,130       1,802    2,526      3,173     4,433     4,528       3,813      3,475       1,857        2,819           2,118      35,287
Rio Grande Valley
(formerly McAllen)       4,236    3,688       2,987    3,658      4,845     7,141     7,139       7,477      5,595       3,832        5,329           3,839      59,766
San Diego                5,017    4,738       4,636    6,413      6,982     9,061     7,115       5,858      5,092       5,113        4,528           4,012      68,565
Tucson                  23,197   16,986      10,907   16,122     21,266    31,197   28,579       22,572     13,160      10,303        9,280           8,633     212,202
Yuma                      582      649         711      586         819     1,059      732         608         447         401          262             260       7,116

Coastal Border            751      677         599      576         661      752       814         689         690         575          765             671       8,220
Northern Border           654      631         551      470         597      702       567         665         576         646          763             609       7,431
Southwest Border        40,890   32,815      25,034   34,784     42,790    61,361   55,237       47,045     32,955      25,609       26,415          22,796     447,731
Monthly Total           42,295   34,123      26,184   35,830     44,048    62,815   56,618       48,399     34,221      26,830       27,943          24,076     463,382

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 13 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2011


     SECTOR          October November December January         February   March       April        May        June        July        August       September Yearly Total

Livermore*                N/A      N/A         N/A      N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A        N/A
Miami                     401      441         349      447         364      466         324         325         309         330          340             305       4,401
New Orleans               231      144         121      156         132      105         109         124         111             63       114              99       1,509
Ramey                      55       25          59       47          44       54              46         82          42          90        38              60        642
Blaine                     68       42          37       54          31       69              35         53          46          48        64              44        591
Buffalo                   231      190         139      161         148      203         174         158         176         157          188             189       2,114
Detroit                   177      143         110      133         121      175         118         103         110             96       126             119       1,531
Grand Forks                47       34          32       24          37       56              20         24          49          52        44              49        468
Havre                      46       23          16       24          21       17              32         25          4           9         31              22        270
Houlton                     4        4           0        1           1           9            1          1          10           5            2            3         41
Spokane                    32       28          20        5          26       28              20         23          24          21        41              25        293
Swanton                    78       74          37       67          67       50              53         53          50      121          110              55        815
Big Bend
(formerly Marfa)          375      290         282      332         300      457         512         350         296         235          311             296       4,036
Del Rio                  1,043     837         704      899       1,399     2,132       1,977       1,499      1,525       1,386        1,356           1,387      16,144
El Centro                2,201    1,851       1,734    2,135      2,569     3,772       3,563       3,278      2,904       2,225        2,074           1,885      30,191
El Paso                   732      660         622      779         911     1,354       1,380        904         816         794          711             682      10,345
Laredo                   2,286    2,174       1,797    2,285      2,943     4,686       3,891       3,168      3,205       2,913        3,262           3,443      36,053
Rio Grande Valley
(formerly McAllen)       3,628    3,625       3,349    3,485      4,233     6,806       6,502       5,953      5,409       5,276        5,973           5,004      59,243
San Diego                4,344    3,480       3,233    3,379      3,977     4,811       4,031       3,474      3,109       3,016        2,863           2,730      42,447
Tucson                  11,165    9,097       7,354   10,131     11,790    17,056     13,816       12,088      9,585       6,923        7,270           7,010     123,285
Yuma                      391      391         354      501         664      940         579         522         317         402          346             426       5,833

Coastal Border            687      610         529      650         540      625         479         531         462         483          492             464       6,552
Northern Border           683      538         391      469         452      607         453         440         469         509          606             506       6,123
Southwest Border        26,165   22,405      19,429   23,926     28,786    42,014     36,251       31,236     27,166      23,170       24,166          22,863     327,577
Monthly Total           27,535   23,553      20,349   25,045     29,778    43,246     37,183       32,207     28,097      24,162       25,264          23,833     340,252

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                       Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 14 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2012


      SECTOR         October November December January         February   March       April        May        June        July        August       September Yearly Total

Livermore*                N/A      N/A         N/A      N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A         N/A
Miami                     216      293         195      249         180      156         159         226         137         249          207             242       2,509
New Orleans                49        48         39       40          42       24              22         58          22          12        21              97         474
Ramey                      72      100          41       51          50       68              41         39      123             41        33              43         702
Blaine                     50        58         47       41          53       51              42         28          40          41        41              45         537
Buffalo                   118        87         56       78          90      100              89     106             61      126          104             128       1,143
Detroit                   127      109          57       62          67       95         111             67          82          67        55              51         950
Grand Forks                58        46         16       29          13       30              33         26          36          43        32              56         418
Havre                      21         9         18        4           9       11              9           5           5           3            4            4         102
Houlton                     0         3          2        1           0           1            2          1           7           4            9           11          41
Spokane                    34        18         23       24          18       21              35         22          25          40        34              23         317
Swanton                    40        43         43       26          51       48              47         52      103         120           69              60         702
Big Bend
(formerly Marfa)          284      317         288      323         423      450         393         304         300         303          333             246       3,964
Del Rio                  1,364    1,289        871     1,204      1,788     2,375       2,791       2,480      2,123       1,942        1,770           1,723      21,720
El Centro                1,946    1,698       1,401    1,655      2,041     2,857       2,805       2,622      2,107       1,896        1,411           1,477      23,916
El Paso                   647      662         534      625         812     1,151        888         823         840         793          984             919       9,678
Laredo                   2,835    2,846       1,853    3,180      3,855     5,154       5,100       4,478      4,019       3,670        4,306           3,576      44,872
Rio Grande Valley
(formerly McAllen)       6,201    5,513       4,285    5,514      6,709     9,622     11,160       11,583     10,112       9,023        9,295           8,745      97,762
San Diego                2,439    2,185       2,136    2,185      2,439     3,064       2,879       2,787      2,170       2,165        2,020           1,992      28,461
Tucson                   9,306    8,361       7,100   10,209     12,836    16,559     14,095       11,343      8,636       6,856        7,116           7,583     120,000
Yuma                      590      497         515      819         676      986         517         546         362         330          332             330       6,500

Coastal Border            337      441         275      340         272      248         222         323         282         302          261             382       3,685
Northern Border           448      373         262      265         301      357         368         307         359         444          348             378       4,210
Southwest Border        25,612   23,368      18,983   25,714     31,579    42,218     40,628       36,966     30,669      26,978       27,567          26,591     356,873
Monthly Total           26,397   24,182      19,520   26,319     32,152    42,823     41,218       37,596     31,310      27,724       28,176          27,351     364,768

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                     Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 15 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2013


      SECTOR         October November December January         February   March       April        May        June        July        August       September Yearly Total

Livermore*                N/A      N/A         N/A      N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A        N/A
Miami                     248      134         130      135          89       92         157             92      113         212          171             165       1,738
New Orleans                49       74          47       32          49       27              46         28          15          30        47              56         500
Ramey                      24       56          45       39         107      194              11         27          99          43       164             115         924
Blaine                     37       34          33       21          32       31              24         26          34          32        25              31         360
Buffalo                   106       54          60       53          47       47              73         54          78          83        58              83         796
Detroit                    65       58          64       58          44       50              49         43          42          67        59              51         650
Grand Forks                32       27          12       19          36       31              39         36          52          73        55              57         469
Havre                       4         2          0        3           3           2            3         9           9           8         21              24          88
Houlton                    15        1           0        0           1           2           2          0           7           1             3            5          37
Spokane                    33       36          17       19          13       19              28         20          26          33        34              21         299
Swanton                    35       21          29       17          41       50              53         57          42          72        48              66         531
Big Bend
(formerly Marfa)          356      238         213      340         400      416         473         341         232         219          218             238       3,684
Del Rio                  1,792    1,715       1,135    1,617      2,223     2,771       2,778       2,332      1,695       2,039        1,817           1,596      23,510
El Centro                1,527    1,408       1,101    1,103      1,340     2,098       1,972       1,513      1,222       1,035        1,056             931      16,306
El Paso                   977      860         629      776       1,030     1,176       1,217       1,163        857         852          852             765      11,154
Laredo                   3,829    3,537       2,835    3,280      4,628     5,903       5,621       5,338      4,029       4,212        3,944           3,593      50,749
Rio Grande Valley
(formerly McAllen)       8,869    8,352       6,587    7,190     10,828    16,115     18,455       17,522     14,275      15,217       16,253          14,790     154,453
San Diego                1,922    1,924       1,795    2,150      2,227     3,062       2,833       2,854      2,324       2,313        2,069           2,023      27,496
Tucson                   9,224    9,185       8,481    9,871     11,831    14,990     14,051       12,119      9,357       7,014        7,278           7,538     120,939
Yuma                      433      417         467      594         535      762         812         674         445         329          310             328       6,106

Coastal Border            321      264         222      206         245      313         214         147         227         285          382             336       3,162
Northern Border           327      233         215      190         217      232         271         245         290         369          303             338       3,230
Southwest Border        28,929   27,636      23,243   26,921     35,042    47,293     48,212       43,856     34,436      33,230       33,797          31,802     414,397
Monthly Total           29,577   28,133      23,680   27,317     35,504    47,838     48,697       44,248     34,953      33,884       34,482          32,476     420,789

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 16 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2014


      SECTOR         October November December        January    February   March       April        May        June        July        August       September Yearly Total

Livermore*                N/A       N/A        N/A        N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A        N/A
Miami                     131       146        125        228         178      113         151         199         213         134          217             199       2,034
New Orleans                58        48         57         55          90      103         114             88          86          82        72              97         950
Ramey                     133       120         48         79          39       79              38         86      133             77        73              53         958
Blaine                     16        22         18         29          26       19              36         27          19          28        14              18         272
Buffalo                    58        39         52         36          47       87              64         81          54          79        97              47         741
Detroit                    48        53         51         34          55       35              40         49          86          66        70              60         647
Grand Forks                59        45         36         42          49       85              65         63          71          81        73              98         767
Havre                      18        10          2          5           6           2            1         13          12          3             7           12          91
Houlton                     3         4          2          3           3           1           2          13          1           4             8            1          45
Spokane                    35        24         15         24          16       31              17         22          19          19        16              31         269
Swanton                    44        25         45         30          21       17              31         33          57          69        64              70         506
Big Bend
(formerly Marfa)          316       260        241        278         522      445         403         374         414         341          302             200       4,096
Del Rio                  1,587    1,586       1,360      1,514      2,133     2,823       2,616       3,432      2,857       1,830        1,279           1,238      24,255
El Centro                1,193    1,077        987       1,126      1,365     1,502       1,441       1,353      1,203       1,250        1,095             919      14,511
El Paso                   885       845        738        813       1,060     1,278       1,244       1,371      1,221         939          948             997      12,339
Laredo                   3,638    3,026       2,567      2,756      3,838     5,087       5,117       4,737      3,946       3,546        2,960           2,831      44,049
Rio Grande Valley
(formerly McAllen)      15,192   14,170      13,540     12,255     16,808    25,398     28,624       37,510     38,446      24,938       17,273          12,239     256,393
San Diego                2,218    2,153       2,091      2,548      2,469     3,378       3,035       2,863      2,438       2,497        2,132           2,089      29,911
Tucson                   9,785    8,334       7,629      6,825      7,566     8,925       8,473       8,407      6,867       5,019        5,105           4,980      87,915
Yuma                      498       445        375        553         642      760         549         636         470         348          294             332       5,902

Coastal Border            322       314        230        362         307      295         303         373         432         293          362             349       3,942
Northern Border           281       222        221        203         223      277         256         301         319         349          349             337       3,338
Southwest Border        35,312   31,896      29,528     28,668     36,403    49,596     51,502       60,683     57,862      40,708       31,388          25,825     479,371
Monthly Total           35,915   32,432      29,979     29,233     36,933    50,168     52,061       61,357     58,613      41,350       32,099          26,511     486,651

*Livermore Sector was closed after FY 2004
                     United States Border Patrol
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 17 of 20


                     Total Illegal Alien Apprehensions By Month - FY 2015


      SECTOR         October November December        January    February   March       April        May        June        July        August       September Yearly Total

Livermore*                N/A       N/A        N/A        N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A        N/A
Miami                      90        50        143        121          79      116         101         110         203         168          346             225       1,752
New Orleans               115        98        100         79          78       35              39         75          71          72        32              55         849
Ramey                      55        76         32         71          12       60              44         25          39          74            9           60         557
Blaine                     37        47         29         25          20       16              14         19          17          23        23              12         282
Buffalo                    28        34         35         21          19       20              15         16          18          40        27              18         291
Detroit                    75        68        109         42          35       30              44         36          72          32        54              40         637
Grand Forks                87        78         72         53          74       65              73         40          40          76        69              62         789
Havre                       5         3          3          3          10           6            5         3           2           2         18               4          64
Houlton                     1         2          8          4           6           0           3          0           0           4             2            2          32
Spokane                    24        15         10         15          23       12              15         14          7           18        13              24         190
Swanton                    26        23         25          6          19       27              14         16          35          39        68              43         341
Big Bend
(formerly Marfa)          302       232        336        233         330      453         438         567         373         428          600             739       5,031
Del Rio                  1,246      985       1,051       985       1,291     1,718       2,100       2,083      1,928       1,752        1,918           1,956      19,013
El Centro                 894       842        980        902         991     1,355       1,244       1,295      1,063       1,072        1,058           1,124      12,820
El Paso                   904       924        921        874         859     1,455       1,516       1,335      1,410       1,417        1,436           1,444      14,495
Laredo                   3,276    2,540       2,367      2,776      2,864     3,093       3,497       3,127      2,958       3,110        3,072           3,208      35,888
Rio Grande Valley
(formerly McAllen)      12,031   11,466      11,035      8,425      9,557    11,817     12,602       14,103     13,750      13,719       14,750          14,002     147,257
San Diego                2,133    1,924       2,280      2,111      2,466     2,876       2,284       2,308      2,081       1,985        1,883           1,959      26,290
Tucson                   5,261    5,303       5,610      4,869      5,553     6,256       5,543       6,105      5,081       4,071        4,733           5,012      63,397
Yuma                      403       425        439        339         465      768         526         653         659         834          789             842       7,142

Coastal Border            260       224        275        271         169      211         184         210         313         314          387             340       3,158
Northern Border           283       270        291        169         206      176         183         144         191         234          274             205       2,626
Southwest Border        26,450   24,641      25,019     21,514     24,376    29,791     29,750       31,576     29,303      28,388       30,239          30,286     331,333
Monthly Total           26,993   25,135      25,585     21,954     24,751    30,178     30,117       31,930     29,807      28,936       30,900          30,831     337,117

*Livermore Sector was closed after FY 2004
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 18 of 20



                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2016



      SECTOR          October       November December    January    February   March       April        May        June        July        August       September Yearly Total

Livermore*                 N/A           N/A      N/A        N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A         N/A
Miami                      271           206      337        207         181      310         331         266         232         286          274             304       3,205
New Orleans                 74            59       48         40          53       50              76         57          56          96        72              83         764
Ramey                       21            57       64         28          68       63              61         78          72          66        43              73         694
Blaine                      27            28       13         13          21       33              19         20          17          28        30              22         271
Buffalo                     15             4        7         22          14       17              29         21          15          37        27              18         226
Detroit                     55            38       58         35          54       61              51         78          67          64        89              66         716
Grand Forks                 40            40       25         48          26       49              35         34          34          66        62              46         505
Havre                           4          5        1          4           1           2            9          4           2           2            7            2          43
Houlton                         6          0        1          1           2           2            2          7           1           2            1            0          25
Spokane                         4         16        9          4           6       11              18         56          20          19        20              23         206
Swanton                     25            13       25         10          14       26              18         14          34          35        30              47         291
Big Bend
(formerly Marfa)           735           637      690        388         458      616         739         491         292         344          326             650       6,366
Del Rio                  1,873          1,798    2,185      1,531      1,780     2,022       2,224       2,588      1,918       1,833        1,445           1,881      23,078
El Centro                1,214          1,239    1,253      1,061      1,342     1,775       2,097       2,000      1,719       1,669        2,047           2,032      19,448
El Paso                  1,639          1,679    2,187      1,148      1,399     2,158       2,408       2,481      2,369       2,503        2,708           2,955      25,634
Laredo                   3,146          3,249    2,995      2,454      2,895     3,196       3,654       3,403      2,906       2,647        2,888           3,129      36,562
Rio Grande Valley
(formerly McAllen)      15,036         15,297   17,736      9,398      9,660    13,325     16,688       18,291     15,972      16,519       19,155          19,753     186,830
San Diego                2,081          2,022    2,196      2,525      2,504     3,108       3,329       3,118      2,522       2,555        2,748           3,183      31,891
Tucson                   5,899          5,791    6,263      4,572      5,245     6,142       5,784       6,574      5,427       4,364        4,303           4,527      64,891
Yuma                     1,101          1,126    1,509       681         789      974        1,166       1,391      1,325       1,289        1,428           1,391      14,170
Coastal Border             366           322      449        275         302      423         468         401         360         448          389             460       4,663
Northern Border            176           144      139        137         138      201         181         234         190         253          266             224       2,283
Southwest Border        32,724         32,838   37,014     23,758     26,072    33,316     38,089       40,337     34,450      33,723       37,048          39,501     408,870
Monthly Total           33,266         33,304   37,602     24,170     26,512    33,940     38,738       40,972     35,000      34,424       37,703          40,185     415,816

*Livermore Sector was closed after FY 2004
                                         Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 19 of 20



                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2017



      SECTOR          October       November December    January    February   March       April        May        June        July        August       September Yearly Total

Livermore*                 N/A           N/A      N/A        N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A         N/A
Miami                      178           186      329        161         194      150         193         221         173         195          196             104       2,280
New Orleans                 76            98       81        121          94       88              50     105             57          52        74              24         920
Ramey                       77            41       62         99          15       15              39         17           0           8        15               0         388
Blaine                      45            36       28         20          23       21              16         12          23          27        27              10         288
Buffalo                         9         19       12         24          66       16              33         76          48          55        37              52         447
Detroit                     64            30       34         43          71      143         119         112         118         113          132              91       1,070
Grand Forks                 19            25       23         40          48       56              57         44          42          51        58              33         496
Havre                           1          3        2          0           4           0            4          6           4           7            7            1          39
Houlton                         5          0        0          1           0           1            0          5           1           5            8            4          30
Spokane                     16            10        7          5          18       22              14         14          50          19        17              16         208
Swanton                     10            22       25         19          43       43              25         41          51          63        73              34         449
Big Bend
(formerly Marfa)           697           603      477        473         383      357         413         552         378         492          563             614       6,002
Del Rio                  2,106          1,880    1,817      1,243      1,104      746         589         740         761         760          798             932      13,476
El Centro                2,441          1,850    1,870      1,796      1,196      871         849        1,134      1,280       1,478        1,880           1,988      18,633
El Paso                  3,973          4,105    3,948      2,779      1,575      978         906        1,032      1,180       1,395        1,782           1,540      25,193
Laredo                   3,350          3,194    2,460      2,265      1,710     1,256       1,304       1,722      1,839       2,120        2,143           2,097      25,460
Rio Grande Valley
(formerly McAllen)      22,642         24,686   23,418     15,580      7,855     4,147       3,942       4,882      5,817       7,107        8,650           8,836     137,562
San Diego                2,934          2,947    3,099      2,927      1,808     1,356       1,392       1,724      1,652       1,764        2,241           2,242      26,086
Tucson                   5,924          5,912    4,303      3,357      2,589     2,148       1,487       2,199      2,632       2,177        2,913           3,016      38,657
Yuma                     2,117          2,034    1,859      1,156        534      336         245         534         548         894        1,318           1,272      12,847
Coastal Border             331           325      472        381         303      253         282         343         230         255          285             128       3,588
Northern Border            169           145      131        152         273      302         268         310         337         340          359             241       3,027
Southwest Border        46,184         47,211   43,251     31,576     18,754    12,195     11,127       14,519     16,087      18,187       22,288          22,537     303,916
Monthly Total           46,684         47,681   43,854     32,109     19,330    12,750     11,677       15,172     16,654      18,782       22,932          22,906     310,531

*Livermore Sector was closed after FY 2004
                                      Case 4:19-cv-00892-HSG Document 64-5 Filed 04/25/19 Page 20 of 20



                     United States Border Patrol
                     Total Illegal Alien Apprehensions By Month - FY 2018



      SECTOR          October       November December    January    February   March       April        May        June        July        August       September Yearly Total

Livermore*                 N/A           N/A      N/A        N/A         N/A      N/A         N/A         N/A         N/A         N/A          N/A             N/A         N/A
Miami                      196           168      164        189         189      202         205         172         130         244          173             137       2,169
New Orleans                 46            62       27         86          63       54              63         35      115             43       102             102         798
Ramey                           7         17       14         77          18       21               9         36           5          20        53               3         280
Blaine                      19            22       22         15          10       54              40         35          27          22        43              50         359
Buffalo                     48            23       17         25          16       29              32         46          55          33        28              32         384
Detroit                    119           150       86        193         159      175         166         158         280         168          127             149       1,930
Grand Forks                 48            40       38         21          30       41              31         41          38          41        55              37         461
Havre                       10            13        2          0           2           1            1          0           6           4            6            2          47
Houlton                         0          2        5          3           3           6            9          3           4           6            3            8          52
Spokane                     30            16       17         22          19       36              27         32          29          39        52              28         347
Swanton                     28            29       32         30          47       66              36         66      105             92        67             138         736
Big Bend
(formerly Marfa)           819           828      802        543         838      703         808         743         375         456          585             545       8,045
Del Rio                  1,046          1,186    1,113      1,083      1,306     1,466       1,451       1,486      1,462       1,365        1,506           1,363      15,833
El Centro                2,194          2,123    2,110      2,052      1,954     2,697       2,790       2,683      2,327       2,531        2,821           2,948      29,230
El Paso                  1,489          1,647    1,713      1,607      1,737     2,782       2,671       3,510      3,560       2,890        3,585           4,370      31,561
Laredo                   2,451          2,283    1,982      2,296      2,671     3,652       3,370       3,210      2,586       2,600        2,785           2,755      32,641
Rio Grande Valley
(formerly McAllen)       9,722         11,726   11,668      9,484      9,611    14,140     15,993       17,491     14,703      13,238       16,744          17,742     162,262
San Diego                2,377          2,760    2,764      3,171      3,107     4,101       3,644       3,418      3,014       3,098        3,507           3,630      38,591
Tucson                   3,854          4,562    4,400      3,925      3,824     5,785       5,012       4,760      4,146       3,241        3,627           5,036      52,172
Yuma                     1,536          1,970    2,443      1,814      1,618     2,064       2,504       3,038      1,916       1,880        2,364           3,097      26,244
Coastal Border             249           247      205        352         270      277         277         243         250         307          328             242       3,247
Northern Border            302           295      219        309         286      408         342         381         544         405          381             444       4,316
Southwest Border        25,488         29,085   28,995     25,975     26,666    37,390     38,243       40,339     34,089      31,299       37,524          41,486     396,579
Monthly Total           26,039         29,627   29,419     26,636     27,222    38,075     38,862       40,963     34,883      32,011       38,233          42,172     404,142

*Livermore Sector was closed after FY 2004
